FUENTES, J.A.D.,
concurring in part, dissenting in part.
I concur with the majority as to Points I through IV. I disagree as to Point V and therefore dissent on this issue. The evidence *430presented here, when viewed in the light most favorable to plaintiff, provides a rational basis from which a trier of fact can conclude that the construction official aided and abetted defendant in violating the barrier-free design standards for residential buildings found in N.J.A.C. 5:23-7.1 to -7.31. By so doing, the construction official is liable to the plaintiff under N.J.S.A. 10:5-12e and N.J.S.A. 10:5-12.4.
The majority concludes that the construction official cannot be held liable as a matter of law because,
[i]t is impossible to infer from the record here that the Construction Official willfully and knowingly approved these plans, intending to further the construction of housing that did not comply with the subcode. The Construction Official may have been less than diligent in the manner in which he fulfilled his job responsibilities. Lack of diligence, however, is not enough to transform him into an aider and abettor and subject to liability under LAD.
[Alliance for Disabled in Action, Inc. v. Renaissance Enters., Inc., 371 N.J.Super. 409, 428-29, 853 A.2d 334, 346 (App.Div.2004).]
I reject this standard for assessing aiding and abetting liability because it runs counter to the express public policy goals of the Law Against Discrimination (LAD). N.J.S.A. 10:5-3; Cedeno v. Montclair State Univ., 163 N.J. 473, 478, 750 A.2d 73 (2000); Andersen v. Exxon Co. U.S.A., 89 N.J. 483, 495, 446 A.2d 486 (1982); Fraser v. Robin Dee Day Camp, 44 N.J. 480, 486, 210 A.2d 208 (1965); Franek v. Tomahawk Lake Resort, 333 N.J.Super. 206, 216, 754 A.2d 1237 (App.Div.2000).
I would adopt the aiding and abetting standards articulated by the Third Circuit Court of Appeals in Failla v. City of Passaic, 146 F.3d 149 (3rd Cir.1998) and Hurley v. Atlantic City Police Dep’t, 174 F.3d 95 (3rd. Cir.1999), as contained in the Restatement (Second) of Torts, § 876(b) (1977). Under the Failla/Hurley test, a party incurs liability if he or she knows that defendant’s conduct constitutes a violation of the LAD and gives substantial assistance or encouragement in bringing about a violation.
Here, the construction official is charged, as a matter of law, with knowing the legal requirements of the Barrier Free Subcode. Indeed, the office of the construction official is charged with *431enforcement of the Barrier Free Subcode. N.J.A.C. 5:23-7.14. The majority characterizes the construction official’s derelictions here as a mere lack of diligence. The evidence reveals a great deal more than that. This massive residential complex was designed and constructed in total defiance of the architectural accessibility standards mandated by the Barrier Free Subcode. Such wholesale violation of the law could not have taken place without the construction official’s direct complicity, tacit approval or utter disregard for his legal responsibilities. No matter what the evidence ultimately establishes, a rational jury, applying the Fail-la/Hurley test, can find that the construction official aided and abetted the developer in constructing a residential community where our State’s handicapped citizens need not apply.
The LAD represents our State’s commitment to a discrimination-free society. As those who have experienced the pangs of exclusion have come forward seeking justice, our understanding of what constitutes invidious discrimination has evolved. Although the historical evidence of discrimination is undeniable,2 in the minds of most Americans, the handicapped are relatively recent arrivals to the struggle for equal rights. The Americans With Disabilities Act (ADA) was adopted by Congress in 1990. 42 U.S.C.A. §§ 12101-12213. However, New Jersey’s commitment to eradicating discrimination against the handicapped predated the passage of the ADA by forty-five years.
All of the provisions of the act to which this act is a supplement shall be construed to prohibit any unlawful discrimination against any person because such person is or has been at any time disabled or any unlawful employment practice against such person, unless the nature and extent of the disability reasonably precludes the performance of the particular employment. It shall be unlawful discrimination under the “Law Against Discrimination,” P.L.1945, c. 169 (C.10:5-1 et seq.) to discriminate against any buyer or renter because of the disability of a person *432residing in or intending to reside in a dwelling after it is sold, rented or made available or because of any person associated with the buyer or renter.
[N.J.S.A 10:5-4.1]
This visionary piece of legislation was first adopted by the Legislature on April 16, 1945. The date of its passage was no historical accident. It coincided with the influx of great numbers of returning disabled veterans, who, after having successfully waged war on the forces of tyranny, were now demanding their rightful and equal place in the society that they sacrificed so much to protect.
The modern challenge is no less daunting. The Barrier Free Subcode is the substance giving meaning to the promise made by the Legislature. In its myriad of details, covering everything from curb-cuts to bathroom facilities, lies the freedom to function as an independent, fully-integrated member of society. Those entrusted with the enforcement of this Subcode are expected to do so not just diligently, but scrupulously, with the knowledge that the devil is indeed in the details. Here, the construction official’s complete abdication of this responsibility warrants careful scrutiny by a jury of his peers.
I therefore respectfully dissent.

 The Legal Rights of Handicapped Persons, Cases, Materials, and Text (Robert L. Burgdorf, Jr. ed., 1980). See also 42 U.S.C.A. § 12101(a)(2), wherein Congress found that "historically, society has tended to isolate and segregate individuals with disabilities, and, despite some improvements, such forms of discrimination against individuals with disabilities continue to be a serious and pervasive social problem....”